F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           MAR 4 1999
                             FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    GARY MILES, doing business as
    Sandoval County Watch Dog,

                 Plaintiff-Appellant,
                                                         No. 98-2117
    v.                                         (D.C. No. CIV-97-969-JP/WWD)
                                                          (D. N.M.)
    BERNIE LUJAN, Chairman of the
    Planning and Zoning Commission of
    Sandoval County, acting under color
    of state law, in his individual capacity
    and official capacities,

                 Defendant-Appellee.




                              ORDER AND JUDGMENT          *




Before PORFILIO , BALDOCK , and HENRY , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34(G). The case is therefore

ordered submitted without oral argument.

       Plaintiff appeals from the   district court’s grant of summary judgment to

defendant on his civil rights claims, filed pursuant to 42 U.S.C. § 1983. Plaintiff

contends that the district court 1) erred in concluding that there were no genuine

issues of material fact, and 2) applied the wrong legal standards in examining

whether the defendant acted under color of state law.

       We review the district court’s grant of summary judgment de novo,

applying the same legal standard used by that court pursuant to Fed. R. Civ. P.

56(c). See Kaul v. Stephan , 83 F.3d 1208, 1212 (10th Cir. 1996). After careful

review of the entire record on appeal in light of these standards, and after due

consideration of the parties’ briefs, we conclude that the    district court correctly

decided this case.

       The judgment of the United States District Court for the District of New

Mexico is AFFIRMED.



                                                         Entered for the Court



                                                         John C. Porfilio
                                                         Circuit Judge



                                             -2-